Citation Nr: 1712240	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  13-14 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for left leg amputation.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for atrial fibrillation and transient ischemic attacks (TIAs), to include whether new and material evidence has been received to reopen a previously denied claim.


REPRESENTATION

Appellant represented by:	Robert Legg, Attorney at Law



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to April 1977.

This matter is before the Board of Veterans Appeals (Board) on, appeal from March 2012 and October 2012 rating decisions of the Fort Harrison, Montana Department of Veterans Affairs (VA) Regional Office (RO).

In September 2016, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Board notes that in accordance with the Board's September 2016 decision, in an October 2016 rating decision, the RO granted service connection for diabetes mellitus, type II, prostate cancer, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity.  This was a full grant of the benefit sought with regard to those issues.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In addition, in a March 2017 rating decision, the RO granted service connection for right above-the-knee amputation.  This was a full grant of the benefit sought with regard to that issue.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In correspondence received in March 2017, prior to the promulgation of a decision in the appeal, the Veteran's representative reported that the Veteran wished to withdraw his appeal with regard to the issues of entitlement to service connection for ischemic heart disease, entitlement to service connection for left leg amputation, entitlement to service connection for hypertension, and entitlement to service connection for atrial fibrillation and TIAs.


CONCLUSION OF LAW

The appellant has met the criteria for withdrawal of an appeal for entitlement to service connection for ischemic heart disease, entitlement to service connection for left leg amputation, entitlement to service connection for hypertension, and entitlement to service connection for atrial fibrillation and TIAs.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (2016).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (b) (2016).

In a March 2017 statement, the Veteran's representative indicated that the Veteran had informed him that he wished to withdraw his claims for entitlement to service connection for ischemic heart disease, entitlement to service connection for left leg amputation, entitlement to service connection for hypertension, and entitlement to service connection for atrial fibrillation and TIAs.  In essence, the representative stated that while not all of the Veteran's claims had been granted, the Veteran believed that he was being "fairly and generously compensated for his service connected disabilities overall."  The representative noted further that the Veteran had agreed to withdraw any current issue on appeal, including his claim for ischemic heart disease.  He noted that he and the Veteran believed that "the collective resources of all parties, especially the claimant's, would be best served if the remainder of the issues [on appeal] were dismissed."  See March 8, 2017 correspondence from the Veteran's representative.  The Board finds that the March 8, 2017 written statement from the Veteran's representative qualifies as a valid withdrawal of the issues noted above, under 38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to the issues of entitlement to service connection for ischemic heart disease, entitlement to service connection for left leg amputation, entitlement to service connection for hypertension, and entitlement to service connection for atrial fibrillation and TIAs.  

Accordingly, the Board does not have jurisdiction to review the appeal with regard to these claims, and they are dismissed without prejudice.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.204.

						(CONTINUED ON NEXT PAGE)


ORDER

The claim for service connection for ischemic heart disease is dismissed.

The claim for service connection for left leg amputation is dismissed.

The claim for service connection for hypertension is dismissed.

The claim for atrial fibrillation and transient ischemic attacks (TIAs) is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


